DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been withdrawn.   Please see below for additional drawing objections.
Applicant’s arguments, filed with respect to the objection to the specification have been fully considered and are persuasive in view of the Amendment.  Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, filed with respect to the claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objections have been withdrawn. 
Applicant’s arguments, filed with respect to previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.   Please see below for new grounds of rejection, necessitated by Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant argues that the Silva patent does not teach or suggest a refrigeration system with an evaporator configured as recited by claims 1 and 11 to provide an effective cooling air flow.  Examiner notes that Applicant is attempting to claim the invention in terms of what it does rather than what it is.  In this case since the structure as claimed is present, it is presumed that Silva is capable of providing “an effective cooling air flow”.  To the extent that Applicant may amend to structurally define the air flow path to overcome Silva, Applicant is cautioned that the Iovanel reference (US 2012/0291466) appears to disclose the structure/positioning of the evaporator found in Applicant’s disclosure.  Regarding the combination with Ham, Examiner notes that Ham’s mixture includes propane and thus meets “propane refrigerant”.  
If Applicant believes discussion with the Examiner would aid in advancing prosecution, Examiner may be reached using the contact information at the end of this Office Action.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both conduits and evaporator.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both condenser assembly and base plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both modular refrigeration assembly and highly efficient and environmentally friendly system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both evaporator and evaporator back.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “a cabinet arranged with respect to the housing”, but fails to provide a reference for “with respect to”, i.e. above/below/next to, etc.  Therefore the scope of the claim is unclear.  To expedite prosecution, the limitation has been considered to use “above” as the reference.  Claims 7-9 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 has been amended to recite “a cabinet arranged with respect to the housing”, but fails to provide a reference for “with respect to”, i.e. above/below/next to, etc.  Therefore the scope of the claim is unclear.  To expedite prosecution, the limitation has been considered to use “above” as the reference.  Claim 11 has also been amended to recite “an evaporator is arranged laterally adjacent to the opening in the cabinet” and “an evaporator arranged and sealed within the cabinet directly laterally adjacent to the opening”.  It is unclear if these are the same or different evaporators.  They are believed to be the same, but the positioning limitations are also partially redundant and should be condensed for clarity.  Claim 16 is rejected insofar as it is dependent on claim 1 and therefore includes the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US 5,284,023: previously cited) in view of Ham et al. (US 2009/0261289: previously cited).
Regarding claim 1, Silva et al. discloses a refrigeration system comprising: 
a housing (see at least Figures 1 and 4; column 3, lines 37-40: the housing is defined by panels #26/#28 and roof member #50); 
a cabinet arranged with respect to the housing (see at least cabinet #20) and including an opening (see at least Figures 2 and 3, illustrating roof opening/food chamber within inner cabinet #30) configured to operate as a cooling or freezing space (see at least Abstract); 
a modular refrigeration assembly (see at least Figures 1 and 2; column 3, lines 30-33) including a condenser assembly (see at least condenser #64), a compressor (see at least compressor #62), and an evaporator (see at least evaporator #62), the modular refrigeration assembly being configured to arrange the evaporator within the cabinet (see at least Figures 3 and 4, evaporator #66 hangs from the bottom of roof member (base plate) #50 within cabinet #20) and arrange the condenser assembly and compressor within the housing and external to the cabinet (see at least Figures 2-4, condenser #64 and compressor #62 are arranged within the housing on top of the cabinet #20), wherein the modular refrigeration assembly is configured to be removed from the cabinet and the housing for service and replacement of one or more parts of the modular refrigeration assembly (see at least Figure 2, the assembly attached to roof member (base plate) #50 can be removed from both the cabinet #20 and walls #28/#26 of the housing to allow for service/replacement), and wherein the evaporator is arranged laterally adjacent to the opening in the cabinet (see at least Figures 2-4, evaporator #66 is arranged laterally adjacent to the opening accommodating roof member (base plate) #50 and food chamber within the inner cabinet #30), and wherein the evaporator is configured to intake hot air from the opening (see at least Figure 4, via its position in the opening, evaporator #66 is configured to intake hot air from the opening as illustrated by the arrows leading toward the evaporator #66), cool and return the air in a first direction by passing the air through the evaporator (see at least Figure 4, evaporator #66 will cool and return the air by passing it from left to right through evaporator #66), and the cabinet is configured to direct the cooled air in a second direction and a third direction perpendicular to the first direction and around a periphery of the evaporator and back toward the opening (see at least Figure 4, the cabinet directs at least some of the air in the up and down directions, which are perpendicular to the left to right direction in order to direct the air back toward the evaporator #66 hanging in the opening); and one or more conduits arranged between the condenser assembly, the compressor, and the evaporator forming a closed loop system configured to contain refrigerant (see at least refrigerant lines #67/#67/#69; column 5, lines 48-58: Examiner notes that forming a closed loop system configured to contain refrigerant is inherent to a vapor-compression refrigerator except in cases of malfunction), to facilitate temperature control within the modular refrigeration assembly free of a refrigerant reservoir (see at least column 5, lines 48-58: no reservoir is discussed, thus the refrigeration assembly is deemed capable of facilitating temperature control absent a refrigerant reservoir), and to maintain the refrigerant within the system without direct contact with any ignition source (see at least; column 5, lines 48-58: except in cases of malfunction, a vapor-compression refrigerator will maintain refrigerant within the system without direct contact with any ignition source; and direct contact with ignition source(s) is contraindicated for vapor-compression refrigerators).
Silva et al. does not disclose and propane refrigerant contained within the closed loop system, instead teaching R-22 or R-502 refrigerant.
In the same field of endeavor of refrigeration systems, Ham teaches that it is known in the art (see Fig 1, paragraph [0001]) of refrigeration systems, to replace and/or substitute refrigerants such as R22 or R502 with R290 propane, since R290 propane does not cause ozone layer destruction and global warming, and at the same time, improves performance and does not require replacement of the existing refrigeration system (see paragraphs [0001] and [0031]-[0032], Table 1).
Therefore, because the refrigerant R-290 propane is an art-recognized equivalent, at the time that the claimed invention was made, one of ordinary skill in the art would have found it obvious and advantageous to replace and/or substitute R-22 or R-502 with R-290 propane, to improve the performance of the system without causing ozone layer destruction and global warming.

Regarding claim 7, Silva et al. further discloses wherein the modular refrigeration assembly includes modular connections configured to connect to power and control connections (see at least Figure 3, connections #113, #115, #117; column 7, lines 44-54).
Regarding claim 8, Silva et al. further discloses wherein the modular refrigeration assembly is configured to insulate and seal the evaporator within the cabinet (see at least Figure 3, evaporator #66 is sealed within the cabinet #20 via roof member (base plate) #50 and is insulated from the remainder of the assembly via insulation #56 in the roof assembly (base plate) #50).
Regarding claim 9, Silva et al. further discloses wherein the condenser assembly and the compressor are arranged on a base plate that includes a planar surface (see at least Figure 2, condenser #64 and compressor #62 arranged on a planar surface of roof member (base plate) #50). 

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US 5,284,023: previously cited) in view of Ham et al. (US 2009/0261289: previously cited).
Regarding claim 11, Silva et al. discloses a refrigeration system comprising: 
a housing (see at least Figures 1 and 4; column 3, lines 37-40: the housing is defined by panels #26/#28 and roof member #50); 
a cabinet arranged with respect to the housing (see at least cabinet #20) and including an opening (see at least Figures 2 and 3, illustrating roof opening/food chamber within inner cabinet #30) configured to house one or more food racks and to operate as a cooling or freezing space (see at least Abstract; column 1, lines 20-45: the refrigeration system is meant to display and/or store food), and wherein an evaporator is arranged laterally adjacent to the opening in the cabinet (see at least Figures 2-4, evaporator #66 is arranged laterally adjacent to the opening accommodating roof member (base plate) #50 and food chamber within the inner cabinet #30), a diverter configured to facilitate air circulation relative to the opening (see at least Figures 3-4, fan #76/hole#74; air flow arrows);
a modular refrigeration assembly (see at least Figures 1 and 2; column 3, lines 30-33) including a condenser assembly (see at least condenser #64), and a compressor (see at least compressor #62) arranged on a base plate within the housing and external to the cabinet and above the opening within the cabinet (see at least Figures 2-4, condenser #64 and compressor #62 arranged on a planar surface of roof member (base plate) #50 within the housing on top of cabinet #20, and an evaporator arranged and sealed within the cabinet directly laterally adjacent to the opening (see at least Figures 2-4, evaporator #66 is arranged laterally adjacent to the opening accommodating roof member (base plate) #50 and food chamber within the inner cabinet #30 and is sealed within the cabinet #20 by the roof member (base plate) #50), the modular refrigeration assembly being configured to be removably insert the evaporator within the cabinet (see at least Figure 2, showing removal of the assembly from the cabinet) to intake hot air from the opening (see at least Figure 4, via its position in the opening, evaporator #66 is configured to intake hot air from the opening as illustrated by the arrows leading toward the evaporator #66), cool and return the air in a first direction by passing the air through the evaporator (see at least Figure 4, evaporator #66 will cool and return the air by passing it from left to right through evaporator #66), and direct the cooled air toward the diverter to circulate the cooled air in a second direction and a third direction perpendicular to the first direction and around a periphery of the evaporator and back toward the opening (see at least Figure 4, the cabinet directs at least some of the air in the up and down directions, which are perpendicular to the left to right direction in order to direct the air back toward the evaporator #66 hanging in the opening via fan #76/hole#74); wherein the modular refrigeration assembly is configured to be removed from the cabinet and the housing for service and replacement of one or more parts of the modular refrigeration assembly (see at least Figure 2, the assembly attached to roof member (base plate) #50 can be removed from both the cabinet #20 and walls #28/#26 of the housing to allow for service/replacement); and 
one or more conduits arranged between the condenser assembly, the compressor, and the evaporator forming a closed loop system configured to contain refrigerant (see at least refrigerant lines #67/#67/#69; column 5, lines 48-58: Examiner notes that forming a closed loop system configured to contain refrigerant is inherent to a vapor-compression refrigerator except in cases of malfunction), to facilitate temperature control within the modular refrigeration assembly free of a refrigerant reservoir (see at least column 5, lines 48-58: no reservoir is discussed, thus the refrigeration assembly is deemed capable of facilitating temperature control absent a refrigerant reservoir), and to maintain the refrigerant within the system without direct contact with any ignition source (see at least; column 5, lines 48-58: except in cases of malfunction, a vapor-compression refrigerator will maintain refrigerant within the system without direct contact with any ignition source; and direct contact with ignition source(s) is contraindicated for vapor-compression refrigerators);
modular refrigeration assembly includes modular connections configured to connect to power and control connections (see at least Figure 3, connections #113, #115, #117; column 7, lines 44-54).
Silva et al. does not disclose and propane refrigerant contained within the closed loop system, instead teaching R-22 or R-502 refrigerant.
In the same field of endeavor of refrigeration systems, Ham teaches that it is known in the art (see Fig 1, paragraph [0001]) of refrigeration systems, to replace and/or substitute refrigerants such as R22 or R502 with R290 propane, since R290 propane does not cause ozone layer destruction and global warming, and at the same time, improves performance and does not require replacement of the existing refrigeration system (see paragraphs [0001] and [0031]-[0032], Table 1).
Therefore, because the refrigerant R-290 propane is an art-recognized equivalent, at the time that the claimed invention was made, one of ordinary skill in the art would have found it obvious and advantageous to replace and/or substitute R-22 or R-502 with R-290 propane, to improve the performance of the system without causing ozone layer destruction and global warming.

Regarding claim 16, Silva et al. further discloses wherein the housing includes a controller configured to interface with the modular refrigeration assembly and facilitate multiple levels of cooling cycles (see at least Figure 4, controller #90; column 6, lines 31-68).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763